           Case 7:20-mj-05612-UA Document 3 Filed 06/01/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York

                                                  United States District Courthouse
                                                  300 Quarropas Street
                                                  White Plains, New York 10601


                                                  June 1, 2020

BY EMAIL

The Honorable Paul E. Davison
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:    United States v. Donta Dixon, 20 Mag. 5612

Dear Judge Davison:

       The Government respectfully requests that the complaint in the above-referenced case be
unsealed.


                                           Respectfully submitted,
SO ORDERED 6/1/20
                                           GEOFFREY S. BERMAN
                                           United States Attorney



                                       by: _____________________________
                                           Lindsey Keenan
                                           Assistant United States Attorney
                                           (914) 993-1907
